Citation Nr: 0526352	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-14 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from August 1964 until October 1966 and with the United 
States Army from November 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied service 
connection for bilateral hearing loss and tinnitus.

A subsequent July 2003 rating action granted service 
connection for left ear hearing loss and for tinnitus.  As 
such, those matters are not before the Board.

The issue on appeal was previously before the Board in March 
2004.  At that time, a remand was ordered to accomplish 
additional development.


FINDING OF FACT

The veteran is not shown to have right ear hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in March 2001, September 2003 and June 2004 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet App 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claims were initially denied prior to the 
issuance of appropriate VCAA notice.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  



Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  It is noted that some 
service medical records appear to be outstanding.  For 
example, an enlistment examination with respect to the 
veteran's first tour of service is not of record.  The 
veteran states that he had such an examination in August 
1965.  Additionally, a February 1970 separation examination 
at the end of the veteran's second tour of duty is also not 
of record.  The veteran reports that such examination 
revealed hearing loss.

A review of the claims file indicates that the veteran's 
service medical records were requested.  A September 2002 
response to such request shows that all available records 
were sent to the RO.  Based on the foregoing, it is not felt 
that additional efforts are required under the VCAA.  Indeed, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Moreover, the absence of such 
service records does not prejudice the veteran here, because 
the basis for the denial in the present case is not the lack 
of in-service findings but rather the lack of currently 
diagnosed right ear hearing loss disability for VA purposes.  

Further regarding the duty to assist, the record also 
contains reports of VA post service treatment and 
examination.  Additionally, the veteran's statements in 
support of his claim, including a transcript of his June 2003 
personal hearing before the RO, are of record.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Service connection- in general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system, to include 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Factual background

As previously noted, there are no records of examination in 
association with the veteran's first tour of active duty.  
Regarding his second tour of service, a pre-induction 
examination dated in November 1968 revealed right ear pure 
tone threshold levels, in decibels, of 0, 0, 0, 0, and 0, at 
500, 1000, 2000, and 4000 Hertz, respectively.  The veteran 
denied hearing loss in an accompanying report of medical 
history.  No additional service audiological findings are of 
record. 

Following service, a January 2001 audiology consult reveals 
that the veteran's hearing was within normal limits in the 
right ear from 250 Hertz to 4000 Hertz.  There was mild 
sensorineural hearing loss from 6000 Hertz to 8000 Hertz.  
Speech discrimination was excellent.

The veteran underwent a VA audiology examination in June 
2003.  At that time, his pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

Following the examination, it was noted that the veteran's 
hearing in the right ear was within normal limits between 250 
Hertz and 4000 Hertz.  

Also in June 2003, the veteran provided testimony at a 
hearing before the RO.  At that time, he stated that his 
hearing loss was limited to the left ear.  (Transcript "T", 
at 2).  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system, including sensorineural hearing loss, 
are regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of right ear hearing loss within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

Regarding the first requirement, that of a current 
disability, the Board notes that 38 C.F.R. § 3.385 defines 
when "impaired hearing" will be considered a "disability" 
for the purposes of applying the laws administered by VA.  
That Code section states that hearing loss will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (HZ) is 40 
decibels or greater; or when the auditory thresholds for at 
least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

The evidence of record fails to establish that the criteria 
described above have been met.  Indeed, at the veteran's June 
2003 VA audiological examination, his pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Moreover, the VA examiner remarked 
that the veteran's hearing in the right ear was within normal 
limits between 250 Hertz and 4000 Hertz.  

Thus, the objective evidence gleaned from the June 2003 VA 
examination does not meet the criteria set forth under 
38 C.F.R. § 3.385 for right ear hearing loss disability.  
Likewise, an earlier VA audiologic consult dated in January 
2001 similarly fails to demonstrate auditory thresholds 
within the ranges specified under 38 C.F.R. § 3.385.  
Therefore, the veteran does not have right ear hearing loss 
disability for the purposes of VA law.  

In conclusion, the evidence fails to establish hearing loss 
disability of the right ear as defined under 38 C.F.R. 
§ 3.385.  As such, the preponderance of the evidence is 
against the claim of service connection for right ear hearing 
loss disability.  Further, the claim of service connection 
for right ear hearing loss disability must be denied because 
of the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Service connection for right ear hearing loss disability is 
denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


